DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8, 10 – 21 are allowed. Claim 9 is canceled. 
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A vehicle navigation system comprising: an external source sensor configured to be disposed onboard a vehicle system and determine headings of the vehicle system, the external source sensor configured to determine the headings using signals received from one or more external systems disposed off-board the vehicle system; a magnetic sensor configured to be disposed onboard the vehicle system and to measure magnetic fields along two or more different axes at different times; and one or more processors configured to determine a first dimensional value of a partial ellipse along a first axis of the two or more different axes and a second dimensional value of the partial ellipse along a second axis of the two or more different axes, the first and second dimensional values determined based on the magnetic fields that are determined at the different times, the one or more processors configured to determine one or more of a position translation of the magnetic fields based on the first and second dimensional values or a magnitude scaling of the magnetic fields based on the first and second dimensional values, and to modify at least one of the headings determined by the external source sensor based on the one or more of the position translation or the magnitude scaling of the magnetic fields.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A method comprising: determining headings of a vehicle system using an external source sensor that receives signals from one or more external systems disposed off-board the vehicle system; measuring magnetic fields along two or more different axes at different times using a magnetic sensor disposed onboard the vehicle system; determining a first dimensional value of a partial ellipse along a first axis of the two or more different axes and a second dimensional value of the partial ellipse along a second axis of the two or more different axes, the first and second dimensional values determined based on the magnetic fields that are determined at the different times; determining one or more of a position translation of the magnetic fields based on the first and second dimensional values or a magnitude scaling of the magnetic fields based on the first and second dimensional values; and modifying at least one of the headings determined by the external source sensor based on the one or more of the position translation or the magnitude scaling of the magnetic fields.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 18, A vehicle navigation system comprising: a global positioning system (GPS) receiver configured to be disposed onboard a vehicle system and to determine headings of the vehicle system; a magnetic sensor configured to be disposed onboard the vehicle system and to measure magnetic fields along multiple axes at different times; and one or more processors configured to determine a semi-minor value of a partial ellipse along a first axis of the multiple axes and a semi-major value of the partial ellipse along a second axis of the multiple axes, the semi-minor value and the semi-major value determined based on the magnetic fields that are measured at the different times, the one or more processors configured to determine a position translation and a magnitude scaling of the magnetic fields based on the semi-minor value and the semi-major value, and to modify at least one of the headings determined by the GPS receiver based on the position translation and the magnitude scaling of the magnetic fields.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666